Name: Commission Regulation (EC) No 1370/2001 of 5 July 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 Avis juridique important|32001R1370Commission Regulation (EC) No 1370/2001 of 5 July 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 183 , 06/07/2001 P. 0018 - 0018Commission Regulation (EC) No 1370/2001of 5 July 2001amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 26(3) thereof,Whereas:(1) Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 1202/2001(4), lays down special detailed rules for the application of Council Regulation (EEC) No 804/68(5) as regards export licences and export refunds covering milk and milk products. In order to ensure that the export refund scheme is managed properly and to reduce the risk of speculative applications and disturbance of the scheme with regard to certain milk products, the security fixed in that Regulation should be increased.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 9 of Regulation (EC) No 174/1999 is hereby replaced by the following: "Article 9The security referred to in Article 15(2) of Commission Regulation (EC) No 1291/2000(6) shall be equal to the percentage of the refund fixed for each product code and application on the day the export licence application is lodged, as follows:(a) 5 % for products covered by CN code 0405;(b) 30 % for products covered by CN code 0402 10;(c) 30 % for products covered by CN code 0406;(d) 20 % for other products.The security may not, however, be less than EUR 6/100 kg.The amount of the refund referred to in the first paragraph shall be that calculated for the total quantity of the product concerned, except for milk products containing added sugar.For milk products containing added sugar, the amount of the refund referred to in the first paragraph shall be equal to the total quantity of the whole product concerned, multiplied by the refund rate applicable per kilogram of milk product."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 163, 20.6.2001, p. 10.(5) OJ L 148, 28.6.1968, p. 13.(6) OJ L 152, 24.6.2000, p. 1.